DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicants’ amendments and remarks filed on June 18, 2021 are acknowledged and have been fully considered. Claims 20-22 and 24-41 are pending.  Claims 20-22 and 24-41 are under consideration in the instant office action. Claims 1-19 and 23 are canceled. Applicants’ amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below. Accordingly, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
 Rejections-Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 and 24-41 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhabhar (WO 95/19759), Chidambaram et al. (WO 2006/096580), Oshlack et al. (EP0097523), and Bubins et al. (US 20080014274).

Applicants’ claims
Applicants claim a pharmaceutical fill formulation of a non-steroidal anti-inflammatory drug (NSAID) suitable for encapsulation in soft gel comprising the ingredients as recited.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Dhabhar teaches a process to enhance solubility of difficultly soluble pharmaceutical actives by combining and mixing until dissolved from 1% to 40%, preferably from 20% to 40%, more preferably from 25% to 35%, of at least one difficultly soluble pharmaceutical active in a solution comprising i) from 20% to 70%, preferably from 30% to 65%, more preferably from 40%ι to 60%, of a polyethylene glycol, ii) from 4% to 20% of a polyvinylpyrrolidine having a viscosity average molecular weight from 5,000 to 25,000, preferably from 5,000 to 15,000, more preferably from 5,000 to 10,000, and iii) from 1 % to 10% of a propylene glycol (see claim 1).  A process according to Claim 1 further comprising the step of combining and mixing until dissolved the composition of Claim 1 with from 1% to 50% of an aqueous phases, preferably water (see claim 2). A process according to any one of the preceeding claims wherein said difficultly soluble pharmaceutical active is selected from the group consisting of acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flubiprofen, indomethacin, naproxen, and mixtures thereof, preferably acetaminophen (see claim 4). An essential component of the present compositions is a polyethylene glycol. Polyethylene glycols generally are clear, viscous liquids or white solids which are soluble in water and many organic solvents. These polymers correspond to the general formula: H(OCH2CH2)nOH where n is greater than or equal to 4. Polyethylene glycols are described in G.M. Powell, III in Handbook of Water-Soluble Gums & Resins. R.L. Davidson, Ed. (McGraw-Hill, New York, 1980) pp. 18/1-18/3 1, this reference being incorporated herein by reference in its entirety. Polyethylene glycols, which are also known as "PEGs" or "polyoxyethylenes", are designated by both their average molecular weight range and their For example, polyethylene glycol 400, which is also known by the CTFA designation, PEG-8, has an average molecular weight range from 3SO-420 and an average value of n between 8.2 and 9. 1. See CTFA Cosmetic Ingredient Dictionary. Third Edition (1982), pp. 201-203; and The Merck Index. Tenth Edition, entry 7441, p. 1092 (1983); these two references being incorporated herein by reference in their entirety. Polyethylene glycols useful herein are mixtures of those which are liquids at room temperature or have a melting point slightly thereabove. Preferred mixtures include those polyethylene glycols having a molecular weight range of from about 300 to about 1000 and corresponding n values of from about 6 to about 20. More preferred are those of polyethylene glycols having a molecular weight range of from about 400 to about 1000 and corresponding n values of from about 8 to about 20. Most preferred are those of polyethylene glycols having a molecular weight range of from about 600 to about 1000 and corresponding n values of from about 12 to about 20. The process for preparing the highly concentrated liquid compositions of the present invention comprises adding from about 20% to about 70% polyethylene glycol, more preferably from about 30% to about 60%, and most preferably from about 35% to about 55% (see page 3). 
The soluble forms of polyvinylpyrrolidone are preferred for use in the present invention. Preferred are soluble polyvinyl- pyrrolidones having an viscosity average molecular weight in the range from about 5000 to about 25,000; more preferred are those having an viscosity average molecular weight in the range from about 5000 to about 15,000; and most preferred are those having an viscosity average molecular weight from about 5,000 to about 10,000. Moreover, mixtures of two or more soluble polyvinylpyrrolidones of different average molecular weight can be employed. The process for preparing the highly concentrated liquid compositions of the instant invention comprises adding from about 1% to about 28% of a soluble polyvinylpyrrolidone, more preferably from about 1% to about 15%, and most preferably from about 2% to about 10% (see page 5). Preselected amounts of the highly concentrated liquid pharmaceutical compositions of the present invention can also be encapsulated in a soft gelatin shell. Optionally, the soft gelatin shell is essentially transparent so as to enhance the aesthetic qualities of the capsule. The soft gelatin shells comprise the following essential, as well as optional, components (see page 9).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP 2141.02)
Dhabhar does not specifically teach the incorporation of naproxen sodium and the pH of the fill composition. These deficiencies are cured by the teachings of Chidambaram et al. and Oshlack et al.
Chidambaram et al. teach a pharmaceutical composition comprising (a) a salt of one or more pharmaceutically active agents; and (b) a deionizing agent (see claim 1). The composition of claim 1 wherein the deionizing agent is selected from the group consisting of hydrogen ion and hydroxide ion (see claim 4).The composition of claim 1 further comprising polyethylene glycol (see claim 5).  The composition of claim 5 wherein polyethylene glycol is present in an amount from about 10% to about 80% by weight (see claim 6). The composition of claim 5 wherein polyethylene glycol is one or more polyethylene glycols with a molecular weight between 300 and 1500 (see claim 7). The composition of claim 1 further comprising water (see claim 8). The composition of claim 8 wherein water is present in an amount from about 1% to about 18% by weight (see claim 9).  The composition of claim 7 wherein the excipients are  The composition of claim 11 wherein the solubilizer is selected from the group consisting of glycerin, polyvinylpyrrolidone, propylene glycol and combinations thereof (see claim 12).  A softgel capsule comprising a fill material wherein the fill material comprises (a) a salt of one or more pharmaceutically active agents; and (b) a deionizing agent (see claim 19). Liquid and semi-solid pharmaceutical compositions, which can be administered in liquid form or can be used for preparing capsules, are described herein. The composition comprises the salt of one or more active agents, and 0.2-1.0 mole equivalents of a de-ionizing agent per mole of active agent. The pH of the composition is adjusted within the range of 2.5 - 7.5. The de-ionizing agent causes partial de-ionization (neutralization) of the salt of the active agent resulting in enhanced bioavailability of salts of weakly acidic, basic or amphoteric active agents as well as decreased amounts of polyethylene glycol (PEG) esters (see page 3). Exemplary hydrogen ion species useful as de-ionizing agents described herein, include, but are not limited to, hydrochloric acid, hydrobromic acid, hydroiodic acid, sulfuric acid, fumaric acid, maleic acid, tartaric acid, methane-, ethane-, and benzene sulfonates, citric acid, malic acid, acetic acid, proprionic acid, pyruvic acid, butanoic acid, and lactic acid. Exemplary hydroxide ion species useful as de-ionizing agents described herein, include, but are not limited to, metal hydroxides such as sodium hydroxide, potassium hydroxide, ammonium hydroxide, calcium hydroxide, aluminum hydroxide, and magnesium hydroxide (see page 6). Additional acid or base can be added to adjust the pH of the fill composition. In a preferred embodiment, the pH of the fill composition is from about 2.5 to about 7.5 (see page 6). Examples 1-12 clearly teach solubilized softgel fill compositions of containing naproxen sodium primarily as the active agent.
Oshlack et al. teach pharmaceutical compositions with an extended and improved controlled rate of drug release providing for an extended bioavailability of the active materials incorporated therein. In particular it provides for novel slow release compositions comprising a balanced combination of a salt of a pharmacologically active substance and the free active base moiety of said pharmacologically active salt in specific proportion to each other which when incorporated into a slow release composition selectively modify the period of release of said pharmacologically active component from said slow release composition so that the bioavailability of the pharmacologically active substance is materially affected (see paragraph 0012). The invention is based on the unexpected observation that the dissolution rate of a pharmacologically active substance from a slow release composition is materially extended when a balanced proportion of the pharmacologically active moiety in its free or base form is combined with the salt form of the substance in the slow release matrix. This extension of the dissolution time for this combination is not achieved by using a greater amount of the drug substances. In fact, essentially the same quantity of active drug is employed to obtain the extended effect through the use of the compositions of the present invention as is used for the earlier prior art preparations. In addition, the observed extension in dissolution time of the pharmacologically active moiety from the slow release preparation is not achieved through modification of either the carrier core, the retarding matrix or by altering any of the retardant coatings that may be used in the preparation. This effect is achieved through a preferential selective change in the inherent properties of the pharmacologically active substance of the composition to provide new dissolution characteristics in the physiological fluids for the combination (see paragraph 0014). 
Dhabhar and Chidambaram et al. do not teach the incorporation phenylephrine hydrochloride as an additional active agent.  This deficiency is cured by the teachings of Bubnis et al. 
Bubnis et al.  teach enhanced stability phenylephrine liquid compositions comprising phenylephrine and substantially aldehyde-free polyethylene glycol (abstract).  Preferably the phenylephrine is in a salt form.  Suitable salt forms include, but are not limited to, phenylephrine hydrochloride (HCI), hydrobromide (HBr), bitartarate and tannate salts.  Phenylephrine may be used in an amount of about 0.001% w/v to about 10% w/v (paragraph 11).  The composition may comprise one or more additional active agents (abstract).  Exemplary pharmaceutical actives include naproxen (paragraph 21 and 55).  

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to incorporate in the softgel capsule fill formulation of Dhabhar naproxen sodium because in a substantially similar softgel capsule fill composition Chidambaram et al. teach a pharmaceutical composition comprising (a) a salt of one or more pharmaceutically active agents; and (b) a deionizing agent (see claim 1). The composition of claim 1 wherein the deionizing agent is selected from the group consisting of hydrogen ion and hydroxide ion (see claim 4).The composition of claim 1 further comprising polyethylene glycol (see claim 5).  The composition of claim 5 wherein polyethylene glycol is present in an amount polyvinylpyrrolidone, propylene glycol and combinations thereof (see claim 12).  A softgel capsule comprising a fill material wherein the fill material comprises (a) a salt of one or more pharmaceutically active agents; and (b) a deionizing agent (see claim 19). Liquid and semi-solid pharmaceutical compositions, which can be administered in liquid form or can be used for preparing capsules, are described herein. The composition comprises the salt of one or more active agents, and 0.2-1.0 mole equivalents of a de-ionizing agent per mole of active agent. The pH of the composition is adjusted within the range of 2.5 - 7.5. The de-ionizing agent causes partial de-ionization (neutralization) of the salt of the active agent resulting in enhanced bioavailability of salts of weakly acidic, basic or amphoteric active agents as well as decreased amounts of polyethylene glycol (PEG) esters (see page 3). Exemplary hydrogen ion species useful as de-ionizing agents described herein, include, but are not limited to, hydrochloric acid, hydrobromic acid, hydroiodic acid, sulfuric acid, fumaric acid, maleic acid, tartaric acid, methane-, ethane-, and benzene sulfonates, citric acid, malic acid, acetic acid, proprionic acid, pyruvic acid, butanoic acid, and lactic acid. Exemplary hydroxide ion calcium hydroxide, aluminum hydroxide, and magnesium hydroxide (see page 6). Additional acid or base can be added to adjust the pH of the fill composition. In a preferred embodiment, the pH of the fill composition is from about 2.5 to about 7.5 (see page 6). Examples 1-12 clearly teach solubilized softgel fill compositions of containing naproxen sodium primarily as the active agent. One of ordinary skill in the art would have been motivated to include naproxen which is the free base form described by Dhabhar and naproxen sodium which is clearly described by Chidambaram et al. because Oshlack et al. teach pharmaceutical compositions with an extended and improved controlled rate of drug release providing for an extended bioavailability of the active materials incorporated therein. In particular it provides for novel slow release compositions comprising a balanced combination of a salt of a pharmacologically active substance and the free active base moiety of said pharmacologically active salt in specific proportion to each other which when incorporated into a slow release composition selectively modify the period of release of said pharmacologically active component from said slow release composition so that the bioavailability of the pharmacologically active substance is materially affected (see paragraph 0012). The invention is based on the unexpected observation that the dissolution rate of a pharmacologically active substance from a slow release composition is materially extended when a balanced proportion of the pharmacologically active moiety in its free or base form is combined with the salt form of the substance in the slow release matrix. This extension of the dissolution time for this combination is not achieved by using a greater amount of the drug substances. In fact, essentially the same quantity of active drug is employed to obtain the extended effect through the use of the compositions of the present invention as is used for the earlier prior art preparations. In addition, the observed extension in dissolution time of the pharmacologically active moiety from the slow release preparation is not achieved through modification of either the carrier core, the retarding matrix or by altering any of the retardant coatings that may be used in the preparation. This effect is achieved through a preferential selective change in the inherent properties of the pharmacologically active substance of the composition to provide new dissolution characteristics in the physiological fluids for the combination (see paragraph 0014). It would also have been prima facie obvious to include phenylephrine HCl in the compositions of Dhabhar and Chidambaram et al. in order to treat inflammatory conditions because Bubnis et al. teach polyethylene glycol based liquid compositions comprising phenylephrine hydrochloride and a second active such as naproxen. Furthermore, in the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of the references 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that one of ordinary skill in the art would understand Dhabhar’s teachings are concerned with, and based on, solutions of acetaminophen, and that other active ingredients are included without consideration of or teachings relevant to their physical and chemical properties and solution characteristics, particularly their solution compatibility with soft gel capsules. Indeed, Dhabhar does not enable pharmaceutical compositions containing naproxen or its pharmaceutically acceptable salts, let alone, containing both naproxen and naproxen sodium. For example, the standard unit dose of acetaminophen is 325 mg. The examples of Dhabhar translate to a soft gel capsule fill weight of 1.04 g or approximately 1 mL. This mass is larger than that of the present invention, for example, as recited in dependent claims 34 and 38, the fill composition comprising a mass of not greater than about 900 mg.
The above assertions are not found persuasive because  contrary to applicant’s assertions Dhabhar indeed teach naproxen as one of examples of drugs for its composition. Applicant’s  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. Furthermore even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). Dhabhar teaches a process to enhance solubility of difficultly soluble pharmaceutical actives by combining and mixing until dissolved from 1% to 40%, preferably from 20% to 40%, more preferably from 25% to 35%, of at least one difficultly soluble pharmaceutical active in a solution comprising i) from 20% to 70%, preferably from 30% to 65%, more preferably from 40%ι to 60%, of a polyethylene glycol, ii) from 4% to 20% of a polyvinylpyrrolidine having a viscosity average molecular weight from 5,000 to 25,000, preferably from 5,000 to 15,000, more preferably from 5,000 to 10,000, and iii) from 1 % to 10% of a propylene glycol (see claim 1).  A process according to Claim 1 further comprising the step of combining and mixing until dissolved the composition of Claim 1 with from 1% to 50% of an aqueous phases, preferably water (see  A process according to any one of the preceeding claims wherein said difficultly soluble pharmaceutical active is selected from the group consisting of acetaminophen, acetylsalicylic acid, ibuprofen, fenbuprofen, fenoprofen, flubiprofen, indomethacin, naproxen, and mixtures thereof, preferably acetaminophen (see claim 4). An essential component of the present compositions is a polyethylene glycol. Polyethylene glycols generally are clear, viscous liquids or white solids which are soluble in water and many organic solvents. These polymers correspond to the general formula: H(OCH2CH2)nOH where n is greater than or equal to 4. Polyethylene glycols are described in G.M. Powell, III in Handbook of Water-Soluble Gums & Resins. R.L. Davidson, Ed. (McGraw-Hill, New York, 1980) pp. 18/1-18/3 1, this reference being incorporated herein by reference in its entirety. Polyethylene glycols, which are also known as "PEGs" or "polyoxyethylenes", are designated by both their average molecular weight range and their average "n" value as in the above designated formula. For example, polyethylene glycol 400, which is also known by the CTFA designation, PEG-8, has an average molecular weight range from 3SO-420 and an average value of n between 8.2 and 9. 1. See CTFA Cosmetic Ingredient Dictionary. Third Edition (1982), pp. 201-203; and The Merck Index. Tenth Edition, entry 7441, p. 1092 (1983); these two references being incorporated herein by reference in their entirety. Polyethylene glycols useful herein are mixtures of those which are liquids at room temperature or have a melting point slightly thereabove. Preferred mixtures include those polyethylene glycols having a molecular weight range of from about 300 to about 1000 and corresponding n values of from about 6 to about 20. More preferred are those of polyethylene glycols having a molecular weight range of from about 400 to about 1000 and corresponding n values of from about 8 to about 20. Most preferred are those of polyethylene glycols having a molecular weight range of from about 600 to about 1000 and The process for preparing the highly concentrated liquid compositions of the present invention comprises adding from about 20% to about 70% polyethylene glycol, more preferably from about 30% to about 60%, and most preferably from about 35% to about 55% (see page 3). The soluble forms of polyvinylpyrrolidone are preferred for use in the present invention. Preferred are soluble polyvinyl- pyrrolidones having an viscosity average molecular weight in the range from about 5000 to about 25,000; more preferred are those having an viscosity average molecular weight in the range from about 5000 to about 15,000; and most preferred are those having an viscosity average molecular weight from about 5,000 to about 10,000. Moreover, mixtures of two or more soluble polyvinylpyrrolidones of different average molecular weight can be employed. The process for preparing the highly concentrated liquid compositions of the instant invention comprises adding from about 1% to about 28% of a soluble polyvinylpyrrolidone, more preferably from about 1% to about 15%, and most preferably from about 2% to about 10% (see page 5). Preselected amounts of the highly concentrated liquid pharmaceutical compositions of the present invention can also be encapsulated in a soft gelatin shell. Optionally, the soft gelatin shell is essentially transparent so as to enhance the aesthetic qualities of the capsule. The soft gelatin shells comprise the following essential, as well as optional, components (see page 9).
Applicant argues One of ordinary skill in the art would recognize that Dhabhar does not teach or suggest solubilization of naproxen and/or naproxen sodium by ionization, nor does Dhabhar consider the apparent pH of solubilized salts of naproxen and/or naproxen sodium. Rather, Dhabhar defines the term “difficultly soluble pharmaceutical active” on the basis of solubility in water. Applicant respectfully submits that Dhabhar is concerned with low water-soluble APIs and provides a definition of such as less than 1%. See, p. 2, Ins 32 - p. 3, In 2. In fact the solubility in water of the sodium salt of naproxen is approximately 100 mg/ml (see Sigma Aldrich Naproxen Sodium, available at: https://www.sigmaaldrich.com/catalog/product/sigma/ml275?lang=en®ion=US, last accessed May 19, 2021), which is 10% w/w., or ten times the Dhabhar definition of “difficultly soluble pharmaceutical active.” Dhabhar provides no teaching, suggestion or guidance about the solubility in water of pharmaceutically-acceptable salts, particularly naproxen and the sodium salt of naproxen. Because the solubility of naproxen sodium in water is 10%, naproxen sodium is outside the scope of “difficultly soluble pharmaceutical active ” in the teachings of Dhabhar. Accordingly, Dhabhar teaches away from naproxen sodium as a subject active ingredient. Accordingly Dhabhar teaches away from a pharmaceutical fill composition comprising naproxen sodium as presently claimed.
The above assertions are not found persuasive because applicant is resorting to attacking the references individually while the rejections are based on the combination teachings of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner clearly indicated above Dhabhar does not specifically teach the incorporation of naproxen sodium and the pH of the fill composition. These deficiencies are cured by the teachings of Chidambaram et al. and Oshlack et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to incorporate in the softgel capsule fill formulation of Dhabhar naproxen sodium because in a substantially similar softgel capsule fill composition polyvinylpyrrolidone, propylene glycol and combinations thereof (see claim 12).  A softgel capsule comprising a fill material wherein the fill material comprises (a) a salt of one or more pharmaceutically active agents; and (b) a deionizing agent (see claim 19). Liquid and semi-solid pharmaceutical compositions, which can be administered in liquid form or can be used for preparing capsules, are described herein. The composition comprises the salt of one or more active agents, and 0.2-1.0 mole equivalents of a de-ionizing agent per mole of active agent. The pH of the composition is adjusted within the range of 2.5 - 7.5. The de-ionizing agent causes partial de-ionization (neutralization) of the salt of the active agent resulting in enhanced bioavailability of salts of weakly acidic, basic or amphoteric active agents as well as decreased amounts of polyethylene glycol (PEG) esters (see page 3). Exemplary hydrogen ion species useful as de-ionizing agents described herein, include, but are not limited to, hydrochloric acid, hydrobromic acid, hydroiodic acid, sulfuric acid, fumaric acid, maleic acid, tartaric acid, methane-, ethane-, and benzene sulfonates, citric acid, malic acid, acetic acid, proprionic acid, pyruvic acid, butanoic acid, and lactic acid. Exemplary hydroxide ion species useful as de-ionizing agents described herein, include, but are not limited to, metal hydroxides such as sodium hydroxide, potassium hydroxide, ammonium hydroxide, calcium hydroxide, aluminum hydroxide, and magnesium hydroxide (see page 6). Additional acid or base can be added to adjust the pH of the fill composition. In a preferred embodiment, the pH of the fill composition is from about 2.5 to about 7.5 (see page 6). Examples 1-12 clearly teach solubilized softgel fill compositions of containing naproxen sodium primarily as the active agent. One of ordinary skill in the art would have been motivated to include naproxen which is the free base form described by Dhabhar and naproxen sodium which is clearly described by Chidambaram et al. because Oshlack et al. teach pharmaceutical compositions with an extended and improved controlled rate of drug release providing for an extended bioavailability of the active materials incorporated therein. In particular it provides for novel slow release compositions comprising a balanced combination of a salt of a pharmacologically active substance and the free active base moiety of said pharmacologically active salt in specific proportion to each other which when incorporated into a slow release composition selectively modify the period of release of said pharmacologically active component from said slow release composition so that the bioavailability of the pharmacologically active substance is materially affected (see paragraph 0012). The invention is based on the unexpected observation that the dissolution rate This extension of the dissolution time for this combination is not achieved by using a greater amount of the drug substances. In fact, essentially the same quantity of active drug is employed to obtain the extended effect through the use of the compositions of the present invention as is used for the earlier prior art preparations. In addition, the observed extension in dissolution time of the pharmacologically active moiety from the slow release preparation is not achieved through modification of either the carrier core, the retarding matrix or by altering any of the retardant coatings that may be used in the preparation. This effect is achieved through a preferential selective change in the inherent properties of the pharmacologically active substance of the composition to provide new dissolution characteristics in the physiological fluids for the combination (see paragraph 0014).
Applicant argues that Dhabhar fails to teach or suggest a pharmaceutical fill formulation comprising PEG 400 as recited in the present claims.
The above assertions are not found persuasive because Dhabhar et al. indeed teach PEG-400. Dhabhar teach polyethylene glycols, which are also known as "PEGs" or "polyoxyethylenes", are designated by both their average molecular weight range and their average "n" value as in the above designated formula. For example, polyethylene glycol 400, which is also known by the CTFA designation, PEG-8, has an average molecular weight range from 3SO-420 and an average value of n between 8.2 and 9. 1. See CTFA Cosmetic Ingredient Dictionary. Third Edition (1982), pp. 201-203; and The Merck Index. Tenth Edition, entry 7441, p. 1092 (1983); these two references being incorporated herein by reference in their entirety. Preferred mixtures include those polyethylene glycols having a molecular weight range of from about 300 to about 1000 and corresponding n values of from about 6 to about 20. More preferred are those of polyethylene glycols having a molecular weight range of from about 400 to about 1000 and corresponding n values of from about 8 to about 20. Most preferred are those of polyethylene glycols having a molecular weight range of from about 600 to about 1000 and corresponding n values of from about 12 to about 20. The process for preparing the highly concentrated liquid compositions of the present invention comprises adding from about 20% to about 70% polyethylene glycol, more preferably from about 30% to about 60%, and most preferably from about 35% to about 55% (see page 3). 
Applicant argues the presence of residual sodium lactate in the soft gel fill formulation of Chidambaram represents a significant difference between the properties of Chidambaram and the claimed fill formulations. The residual sodium lactate in the Chidambaram fill formulations is 6.6% of the capsule fill material. Moreover, the presence of sodium lactate may affect the in-vivo buffering capacity of the capsule fill formulation, and consequently absorption and bioavailability of the active naproxen moiety under subject fasting conditions. Chidambaram teaches the addition of naproxen sodium and an amount of lactic acid to affect the required amount of partial deionization. The net effect of Chidambaram is the residual lactate and sodium in the fill composition.
The above assertions are not found persuasive because the inclusion or presence of sodium lactate is not excluded by applicant’s claims. 
Applicant argues nowhere does Oshlack teach or even suggest a formulation containing naproxen, let alone, containing both naproxen and naproxen sodium as presently claimed. The Office Action appears to rely on Oshlack for its general teaching of a mixture of the “salt and free base form of the medication” that affects a different release from the solid-state matrix. Notably, naproxen is an acid API and sodium naproxen is the salt form. Indeed, Oshlack is directed to basic active ingredients and their salt forms - essentially the opposite of claimed fill compositions comprising naproxen and naproxen sodium. One of ordinary skill in the art would not have been led from the teachings of Dhabhar or Chidambarm to the teachings of Oshlack. Indeed, one of ordinary skill in the art would not have looked to the teachings of Oshlack to combine the formulations of Dhabhar and Chidambaram to achieve the present claims.
The above assertions are not found percussive because for Oshlack to be a proper reference combinable with the other references it does not have to teach specifically the claimed invention. One of ordinary skill in the art would have been motivated to include naproxen which is the free base form described by Dhabhar and naproxen sodium which is clearly described by Chidambaram et al. because Oshlack et al. teach pharmaceutical compositions with an extended and improved controlled rate of drug release providing for an extended bioavailability of the active materials incorporated therein. In particular it provides for novel slow release compositions comprising a balanced combination of a salt of a pharmacologically active substance and the free active base moiety of said pharmacologically active salt in specific proportion to each other which when incorporated into a slow release composition selectively modify the period of release of said pharmacologically active component from said slow release composition so that the bioavailability of the pharmacologically active substance is materially affected (see paragraph 0012). The invention is based on the This extension of the dissolution time for this combination is not achieved by using a greater amount of the drug substances. In fact, essentially the same quantity of active drug is employed to obtain the extended effect through the use of the compositions of the present invention as is used for the earlier prior art preparations. In addition, the observed extension in dissolution time of the pharmacologically active moiety from the slow release preparation is not achieved through modification of either the carrier core, the retarding matrix or by altering any of the retardant coatings that may be used in the preparation. This effect is achieved through a preferential selective change in the inherent properties of the pharmacologically active substance of the composition to provide new dissolution characteristics in the physiological fluids for the combination (see paragraph 0014).

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TIGABU KASSA/Primary Examiner, Art Unit 1619